In a proceeding pursuant to Family Court Act § 651 to modify visitation, the mother appeals, by permission, as limited by her brief, from so much of an order of the Family Court, Nassau County (Decker, J.), dated September 29, 1993, as denied her cross motion to dismiss the proceeding, to impose sanctions, and to award attorney’s fees.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We find that the Family Court, Nassau County properly exercised its discretion in declining to enforce the provisions of orders made by the Family Court, Suffolk County which conditioned any future applications for visitation by the petitioner on his obtaining psychological evaluation and counseling (see, Matter of Adam H., 195 AD2d 1074; Jones v Jones, 185 AD2d 228; Nacson v Nacson, 166 AD2d 510; Schneider v Schneider, 127 AD2d 491, affd sub nom. Paul B. S. v Pamela J. S., 70 NY2d 739). We also find that the Family Court, Nassau County properly exercised its discretion to relieve the petitioner of a $5,000 bond requirement (see, Ex Parte Rich, 254 App Div 6, 9). Finally, the Family Court, Nassau County properly exercised its discretion in declining to impose sanctions or award attorney’s fees at this stage of the proceedings *381and in ordering a hearing on the issue of changed circumstances. Thompson, J. P., Santucci, Joy and Friedmann, JJ., concur.